DETAILED ACTION
Response to Amendment
This action is in response to the amendment after non-final filed 17 May 2022.  Claims 1 and 4-12 are pending, wherein claims 4-12 are new.

Claim Objections
Claim 7 is objected to because of the following informalities:  claim 7 appears to be an exact duplicate of claim 6.  Appropriate correction is required.
Claim 12 is objected to because of the following informalities:  claim 12 appears to be an exact duplicate of claim 11.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The 35 USC 112(b) rejection of claim 3 for being indefinite has been withdrawn in view of Applicant’s amendment.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 1 is/are rejected under 35 U.S.C. 102(a1) as being anticipated by Altshuler et al.
In regard to claim 1, describes a method for operating a laser therapy device with feedback control.  Altshuler et al. includes a laser system 10 directed to dermatological treatment and comprises: a laser 12 (considered equivalent to a laser diode) and a processor 42 (col 3 lines 55-65, col 5 lines 15-30).  The control processor 42 uses signals from various feedback sensors (e.g., a temperature sensor) to control the intensity, fluence, and/or duration of the laser in response to feedback information in order to prevent damage to tissue from overexposure and to ensure effective treatment parameters are applied (col 5 lines 15-30).  Altshuler et al. also makes use of a color sensor (detector 70) for sensing skin color aspects as feedback to prevent damage to tissue caused by overheating from laser exposure.  When used to treat issues related to veins, Altshuler et al. teaches that the color sensor (detector 70) is useful for detecting a color change of the vein to indicate coagulation was successfully achieved, wherein the laser treatment is thereby terminated to ensure that the target area is not exposed to any more laser radiation than necessary (col 7 lines 17-33).  Veins are below the surface of the skin, and therefore are considered to comprise subcutaneous or subdermal areas in which are subject to laser output and therefore color measurement.  
	 

Claim(s) 1 and 4-12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kennedy (US Publication no. 2009/0240310) in view of Altshuler et al. (US Patent no. 6,015,404).
In regard to claims 1 and 8, Kennedy describes a system and method for treating a variety conditions related to the skin and objects below the skin surface (e.g., leg vein removal as well as a variety of other disorders, para 2-4, 7, 11).  Kennedy is embodied as a head held system (i.e., a laser therapy device) comprising: an energy source 30 which may be a laser or laser diode (para 32 and 36); a processor 44 for storing and executing pre-programmed treatment regimen or modify energy source 30 to optimize treatment by controlling the duration, intensity, and pulses of energy output by energy source 30 (para 39).  To protect the treatment area from harmful overexposure of energy, Kennedy includes a proximity sensor to sense the proximity of the device to a desired surface.  A proximity sensor 600 is used for this purpose, and provides feedback to the processor 44 to activate or deactivate the energy source 30 in accordance with predetermined proximity to the skin (para 130-133).  Such predetermined distance is optimally between 0.5-10 cm (approximately 0.2 to 4 inches) from the skin surface (para 131).  In view of this, is considered that the laser therapy device of Kennedy is configured to operate when the device is offset by a non-zero distance from the skin.  
	Moreover, Kennedy is considered to suggest use of color measurement as feedback to adjust the duration and intensity of the energy output (para 109).  Due to variations in pigment of a user’s skin affecting light absorption, the intensity or duration of energy required for treatments must be altered to achieve the intended result.  This is true not just for pigmentation variation or different skin type complexions, but also true for treatments aimed at different depths (para 109).  The color differentiation here is determined from light absorption in the tissue signify different colors of skin or depth, and not a visual color measurement.  Altshuler et al. is directed to a similar method for applying laser therapy to treat similar conditions as in Kennedy.  Altshuler et al. also makes use of a color sensor (detector 70) for sensing skin color aspects as feedback to prevent damage to tissue caused by overheating from laser exposure.  When used to treat issues related to veins, Altshuler et al. teaches that the color sensor (detector 70) is useful for detecting a color change of the vein to indicate coagulation was successfully achieved, wherein the laser treatment is thereby terminated to ensure that the target area is not exposed to any more laser radiation than necessary (col 7 lines 17-33).  Veins may be below the surface of the skin, and therefore are considered to comprise subcutaneous or subdermal areas in which are subject to laser output and therefore color measurement.  This would be beneficial at the deeper depths requiring treatment suggested by Kennedy.
	Modification of Kennedy to include a color sensor is considered to have been obvious to one of ordinary skill in the art at the time of the invention since Kennedy suggests that skin color information is important for applying proper duration and intensity of energy for achieving the intended result on different complexions and depths, and modification with a color sensor in view of Altshuler et al. would permit useful feedback from various skin layer targets to indicate treatment completion to terminate energy output and protect the target area from more laser radiation than necessary.  Such modification is considered to comprise the application of a known technique to a known device to yield an improvement.
	In regard to claims 4-7 and 9-12, Kennedy is configured to operate when the device is offset by a non-zero distance from the skin, preferable within the range of 0.5 to 10 cm (approximately 0.2 to 4 inches).  Kennedy’s use of such proximity is considered similar to the use of the present invention in order to safely control activation of energy sources.  The range disclosed by Kennedy is considered to satisfy the non-zero requirement, as well as provide substantially overlapping values within the ranges claimed.  Additionally, the use of proximity in this manner for safe activation of energy sources in order to 1. Protect tissue from exposure effects, and 2. Apply sufficient energy to derive an intended result is considered to fall with the routine optimization conditions applied by one of ordinary skill in the art through routine means to derive intended results.  Furthermore, the range of Kennedy is considered to provide a meaningful framework from which one of ordinary skill in the art would have reasonable inquiry.

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRIAN T GEDEON whose telephone number is (571)272-3447. The examiner can normally be reached M-F 8:00 am to 5:30 PM ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Carl H Layno can be reached on 571-272-4949. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BRIAN T GEDEON/Primary Examiner, Art Unit 3792                                                                                                                                                                                                        14 July 2022